Citation Nr: 0811957	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied service connection for a skin 
disorder, to include as due to Agent Orange exposure.

In October 2005 the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of this hearing is of record.

This case was previously before the Board in December 2006, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

A chronic skin disorder, to include as due to Agent Orange 
exposure, did not originate in service and it is not related 
to any incident of service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  Another letter providing the same information was 
issued in March 2007, which also advised the veteran about 
how disability evaluations and effective dates are assigned, 
and the type of evidence that impacts those determinations.  
This case was last readjudicated in August 2007. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, the veteran's multiple contentions, 
hearing testimony, photographs of the veteran's skin, and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against 
service connection for a skin disorder, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 
38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The veteran contends that his current skin disorder is 
related to service since he had rashes in service or 
alternatively, is related to Agent Orange exposure.  The 
veteran served in Vietnam during the Vietnam era and exposure 
to herbicides is conceded.

Service treatment records reflect that in July 1968 the 
veteran was treated for a rash on his arms and legs.  He was 
also treated for a rash on his lower left quadrant of his 
back in February 1974 and subsequently treated for rashes in 
March and June 1974.  No rashes or skin conditions were noted 
on the separation examination in January 1975.  

The veteran testified in a hearing before the Board held at 
the RO.  He stated that his skin condition has continued 
since his time in service and he treated his skin disorder by 
applying Vitamin E cream on it but had never sought medical 
treatment otherwise.  The veteran testified that Agent Orange 
was sprayed around his encampment twice a day.  He stated 
once he got out of service his symptoms would flare up and 
itch and would break open and bleed when he scratched them, 
then they form scars and continue to itch.  

Photographs submitted by the veteran of both his arms and 
stomach reflect the presence of small round sores that are 
brownish with scarring.

In a September 2004 VA examination the veteran reported his 
skin disorder occurred 5 years after discharge from service 
and also stated he had the condition for about 20 years.  He 
stated that he was unsure of when he first noticed the rash 
and did not think he received treatment for it while in 
service.  The examiner noted the veteran did not receive 
treatment over the past 12 months and did not report lost 
time from work.  A skin examination revealed the presence of 
the skin disorder on the forearms, abdomen and back of the 
neck, with 20 percent of the exposed area and 5 percent of 
the whole body exposed to lesions.  The examiner also noted 
the lesions on the forearms, hands and back of the neck were 
multiple or single scaly lesions that were quite discreet.  
Some lesions were found to be nodular with small white 
keratotic patches surrounded by a border of erythema.  The 
lesions on the veteran's abdomen included small papules 
without similarity of lesions on his neck and forearms.  The 
examiner advised the veteran to seek treatment for the 
lesions on the forearms, hands and neck as they might be pre-
cancerous.  The veteran was diagnosed with actinic keratosis 
and clinical examination findings reflected that the sun-
exposed skin was affected.  

A July 2007 VA examination reflects the veteran gave a 
history of his skin condition beginning in Vietnam and 
continuing after discharge.  He reported only using Vitamin E 
cream to treat the skin disorder but did not see a skin 
specialist at any time.  An examination of the skin revealed 
small well-healed pale white scars on both forearms, small 
elevated nodular scars present on tenderness, dark circular 
scars around the umbilicus at the anterior of the abdomen, no 
active lesions, no skin rash, no active sores and no active 
skin condition.  About 20 to 25 percent of the exposed body 
parts and about 5 percent of the total body were affected by 
the skin condition.  The examiner concluded no evidence of 
any active skin lesions was present at this time and the 
veteran had old, well healed scars with no residuals.  Based 
on a review of the claims file, the examiner opined that the 
veteran's present skin condition was less likely due to the 
rash he got while in service. 

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a skin disorder, 
to include as due to Agent Orange exposure.  Although the 
veteran was treated for a rash in service, the evidence of 
record reflects that a skin disorder was not noted upon 
separation or for years after service.  The veteran stated 
that his skin disorder first appeared 5 years after service.  
Additionally, the most recent VA examination reflects the 
veteran's current skin disorder was not related to his 
military service.  

The only opinion in the record linking his disorder to 
service is the veterans.  However, where the determinative 
issue involves medical causation or a medical diagnosis, lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, there is no medical opinion in the 
record linking his current skin disorder with service.  

Additionally, the veteran has not been diagnosed with 
chloracne, but rather with actinic keratosis.  Such disorder 
is not a disability which is deemed to be associated with 
herbicide exposure under current VA law for presumptive 
purposes.  See 38 C.F.R. §3.309 (e).

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

As a final matter, the Board acknowledges argument by the 
representative that the remand orders of the December 2006 
Board decision were not followed.  However, that remand did 
not specify that a dermatologist was to provide the opinion.  
Further, the examiner's comment that the condition was not 
active at the time of the examination was not inconsistent 
with his findings, in that he was describing the area, as 
reflected by scarring, that had been involved.  The examiner 
reviewed the claims file, provided the objective findings, 
and provided the requested opinion.  Thus, the December 2006 
remand orders were substantially complied with, and remand 
under Stegall v. West, 11 Vet. App. 268 (1998) is not 
required.


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


